Citation Nr: 1418961	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for hydronephrosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active duty service from November 1948 to November 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In August 2013, the RO increased the Veteran's disability rating for hydronephrosis from 0 to 30 percent, as of February 9, 2009, the date of his claim. A grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states he or she is satisfied with the assigned rating. AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran has not indicated satisfaction with the current rating. 

The Board remanded this appeal in June and September 2013 to obtain additional clinical information. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. In March 2014, additional evidence was associated with the Virtual file. Review of the evidence received shows that it is not pertinent to the issue on appeal, and as a result the case does require referral for review by the RO. See 38 C.F.R. § 20.1304. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 


FINDING OF FACT

The Veteran's hydronephrosis does not result in constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hydronephrosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7509 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2009 letter explained the evidence necessary to substantiate the claim and VA and the Veteran's responsibilities. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Additionally, the Veteran was provided notice of the pertinent criteria for rating hydronephrosis. This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The duty to assist the Veteran has been satisfied in this case. The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records. 38 U.S.C.A. § 5103A 38 C.F.R. § 3.159. Moreover, the Veteran has been afforded VA examinations of his service connected hydronephrosis, most recently in October 2013. The Board acknowledges that several previous examinations were not complete for purposes of rating the Veteran's disability. However, the most recent October 2013 VA medical examination addresses the Board's concern for rating his disability as indicated in its September 2013 remand. The Board finds that there is substantial compliance with its most recent remand directive for additional clinical information to properly rate the Veteran's disability. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record. See Pelegrini, 18 Vet. App. at 120. As such, an additional remand for corrective action is not required, and the Board finds that VA's duty to assist has been satisfied. 

II. An Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, actually from one year prior, until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings. See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (initially applying this practice only in the context of initial-rating, rather than established-rating, claims). 

The Veteran is currently in receipt of a 30 percent disability evaluation for hydronephrosis, under 38 C.F.R. § 4.115b, Diagnostic Code 7509. The 30 percent evaluation for hydronephrosis is the maximum evaluation under that code. A 30 percent rating is the maximum rating available under Diagnostic Code 7509. Consequently, a rating in excess of 30 percent is not available under Diagnostic Code 7509. A rating in excess of 30 percent is, however, available based on renal dysfunction, but only if the evidence demonstrates severe hydronephrosis. 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509. 

Under 38 C.F.R. §§ 4.115a, renal dysfunction is rated at 60 percent rating when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101. An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

The Veteran has also had a left nephrectomy as a result of renal cell carcinoma, which in June 2009 was clinically shown as not related to the service connected hydronephrosis. As result ratings for malignant neoplasms of the genitourinary system under Diagnostic Code 7528 are not applicable here. 

Factual background

The Veteran asserts that his service connected hydronephrosis is more disabling than the current 30 percent evaluation indicates.

VA and private medical examination records from April 2009, show clinically reported kidney dysfunction. The Veteran's symptoms included kidney pain and renal colic, tiredness, weakness, anorexia, weight loss, and frequent urination. He reported urine leakage requiring the use of pads. He required anti-hypertensive medication, he had had episodes of kidney stones in the past, and he had renal cell carcinoma with a right nephrectomy in 2007. The Veteran did not require dialysis. Physical findings showed that his blood pressure readings were 162-180/78-86. Right leg idiopathic pitting edema was shown. It was mentioned that a February 2009 CT scan revealed lower and upper pole kidney calculi. Subsequent private treatment records confirmed treatment for calculi. 

In June 2009 and July 2010 VA examinations and medical opinions it was opined that the Veteran's renal stone episodes were related to his hydronephrosis, and that his renal cell carcinoma was not likely not related to renal stones and resulting service connected hydronephrosis. 

In a July 2013 VA examination, it was reported that the Veteran did not have signs or symptoms due to renal dysfunction or hypertension or heart disease due to renal dysfunction or a kidney condition. His last procedure for a kidney stone was in 1980. He had had occasional attacks of colic causing kidney impairment due to urolithiasis. The Veteran had had recurrent urinary tract infections with no treatment. It was reported that the Veteran's kidney condition did not impact his ability to work. 

At an October 2013 VA medical examination, the diagnoses included nephrolithiasis, and chronic kidney disease, stage III. The Veteran reported a left kidney stone attack 4 weeks ago that had not happened in a long time, did not last long, and was without hematuria or problems. The Veteran worked one day a week as a pharmacist. The Veteran's renal dysfunction was reported. It was indicated that there were no signs or symptoms due to renal dysfunction. The Veteran did not require regular dialysis and he did not have hypertension or heart disease due to renal dysfunction or a kidney condition. He had had a kidney stone removed 20 years ago. He had urolithiasis with occasional attacks of colic causing infection. Diagnostic testing revealed BUN was 27, and creatinine was 1.68. There was no proteinuria (albumin), and no left lower extremity edema, with trace edema on the right. It was stated that the Veteran's kidney condition, including neoplasms did not impact his ability to work. 


Analysis

Review of the Veteran's claims file, shows that during pendency of this appeal, the Veteran's hydronephrosis has been manifested by complaints of kidney pain and colic, tiredness, weakness, anorexia, weight loss, frequent urination, and urine leakage. He has also had a past history urolithiasis. He has clinically been reported to have renal dysfunction but with no signs or symptoms. He has had a right nephrectomy which clinically has been reported as unrelated to his service connected hydronephrosis. Diagnostic testing revealed that his BUN was 27, and creatinine was 1.68. No proteinuria (albumin) is shown and there was only trace edema on the right leg. The Veteran has hypertension but it has also been clinically shown as not due to the service-connected hydronephrosis. Consistently throughout, renal dysfunction was reported, and it was indicated that there were no signs or symptoms due to renal dysfunction. He did not require regular dialysis. 

As discussed above, in order to warrant a 60 percent rating, hydronephrosis must be manifested by constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.115a, renal dysfunction. The Board finds that these manifestations of the Veteran's hydronephrosis disability did not more nearly approximate the criteria for a 60 percent rating under 38 C.F.R. §§ 4.115a, renal dysfunction. 38 C.F.R. § 4.7. This is true at all times during the pendency of the appeal and therefore the Board need not consider staging this rating. Hart, supra. As such, the Board finds that a rating in excess of 30 percent for hydronephrosis is denied. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27 (2013). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

Neither the Veteran nor his representative has expressly raised the matter of entitlement to an extra-schedular rating. The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating. See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant). The Veteran's service-connected hydronephrosis is evaluated as a disability of the genitourinary system. 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509. The criteria for rating hydronephrosis specifically contemplate the symptoms of the Veteran's service-connected disability, specifically in terms of renal dysfunction hydronephrosis under 38 C.F.R. §§ 4.115a (constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101). 

The Veteran does not have symptoms associated with this disability left uncompensated or unaccounted for by the assignment of the schedular ratings. Thun, 22 Vet. App. at 115.  Here, there is no basis for referring this case for extra-schedular consideration. See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

A rating in excess of 30 percent for hydronephrosis is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


